By the Court :
The writ is denied.
Mr. Justice Crockett, concurring specially, said:
I wish to state, for myself, that I concur in the order denying the application for the writ, on the ground that the Clerk has *412no authority to correct the record as it stands, for the reason that the records are under the control of the Board of Supervisors ; and if there is to he any correction of the record, or any change in any way, it must be under some proceeding had by the Board of Supervisors. Therefore, a writ of this kind, directed to the Clerk, would be unavailing.